Mr. Presiding Justice Ramsay delivered the opinion of the court. Whether or not the confession of faith of the Cumberland Presbyterian Church and the confession of faith of the Presbyterian Church of the United States of America as modified by its declaratory statement of 1903, are identical, or in substance the same, is a question solely for the ecclesiastical courts to determine. This court should not attempt to place any construction upon the meaning of the two confessions of faith, or either of them, or compare one with the other. The civil courts of America assume no right or power to settle disputes upon religious or ecclesiastical subjects, but follow the construction which the church courts put upon such matters. In Ferraria et al. v. Vasconcelles et al., 23 Ill. 403-408, the court say that those who have submitted a matter of membership to an ecclesiastical power cannot invoke the supervisory power of the civil courts. In Chase v. Cheney, 58 Ill. 509, where a minister was charged with omitting alleged material words in his ministration of the sacrament, it was held that the secular courts would not inquire whether the omission was an offense. That was a question for the ecclesiastical court; the civil court was no forum for such an adjudication. In Brundage v. Deardorf, 92 Fed. Rep. 214, it was held that decisions upon ecclesiastical questions of the supreme judicatory in a religious body similar to that of the Cumberland Presbyterian Church were binding and conclusive on members and could not be reviewed in a civil court. In Watson v. Jones, 13 Wallace, 679, the court say that under our system of jurisprudence in the United States, whenever a question of faith or ecclesiastical rule of law has been decided by the highest court judicatory,. such decision must be final and binding upon the civil courts and that such view is supported by the preponderating weight of the authorities. Upon this particular feature of the controversy the latter ease seems to have been cited approvingly by many different courts. In Lamb v. Cain, 129 Ind. 486, it was held that where a civil right depended upon a matter pertaining to an ecclesiastical affair the civil tribunal tries the right and nothing more, taking the ecclesiastical decisions, out of which the civil right arises, as it finds them and accepts such decisions as matters adjudicated by another legally constituted jurisdiction. In this case the general conference of the church had resolved that a constitution and a confession of faith had been legally adopted (although the sufficiency of the vote was challenged) and the civil court held that the decision of the conference was binding and conclusive upon the civil court. ' In the case at bar the general assembly of the Cumberland Presbyterian Church in effect determined that the confession of faith of the Presbyterian Church of the United States of America, as modified by the declaratory statement of 1903, was so far like that of the Cumberland Presbyterian Church that it was the duty of the two churches to reunite; that the two churches were of substantially similar faith. Under the authorities we are bound by the decisions of the general assembly of the Cumberland Presbyterian Church, the highest court in that church, to the effect that there is such an agreement between the systems of doctrine contained or stated in the confessions of faith of. the two churches since the declaratory statement of 1903, as to warrant the union proposed. Appellants contend, however, that even if the general assembly had power, to determine all matters of doctrine or faith, yet its action looking toward such a reunion was wholly unconstitutional, ultra vires and void. Appellees argue that the action taken was fully warranted by the constitution and further contend that the general assembly had inherent, as well as the constitutional right, to consummate the union. Upon the case as presented by the bill we hold that the general assembly had authority to provide for and establish a union (or reunion, as it is often called in the bill and arguments) of the Cumberland Presbyterian Church with the Presbyterian Church of the . United States of America. Section 40 of the constitution of the Cumberland Presbyterian Church makes its' general assembly the highest court in the church, and section 43 of such constitution gives such assembly poweir to concert measures for promoting the prosperity and enlargement of the church; to receive under its jurisdiction other ecclesiastical bodies whose organization is conformed to the doctrine of the Cumberland Presbyterian Church, and to superintend the affairs of the whole church as well as power to decide all controversies respecting doctrine. The effect of such sections is to make the general assembly, not only a legislative and administrative body, but one with judicial powers upon ecclesiastical questions, as well. It represents in one body all the particular churches in the Cumberland Presbyterian Church organization and constitutes one bond of union, Why is it not possible to promote the prosperity and enlargement of the church by uniting with another body that teaches a doctrine or faith identical with its own? If these two churches, in their confessions of faith and their religious teachings, are the same, then these interests may be promoted by uniting all those who preach, teach and believe in and care for those interests, the same as can be done by individuals joining their interests in co-partnerships or corporations. United action is productive of more good than divided action under the circumstances. The general assembly has power to receive under its jurisdiction other ecclesiastical bodies of the same faith. This clause must be read with the clause that directs the talcing of measures to promote and enlarge the church, and in our judgment the church is enlarged, and its prosperity made more sure by receiving the support of a stronger sister church. If a smaller church can be received, surely affiliation and union can be made with a stronger sister church, if thereby the church, as a religious body, is prospered and enlarged. That many such unions have been formed among Presbyterian Church bodies, upon the faith of an implied or inherent power to do so, cannot be successfully denied. In 1785 the synods of New York and Philadelphia took steps for the organization of a general assembly with the view to the union of all the presbyterian bodies into one, and in 1789 resolved such synods into a general assembly. In 1801, after having failed in efforts to unite with both the Reformed Dutch and the Associated-Reformed Churches, the general assembly so organized agreed upon a plan of union with the general association of Connecticut. This action seems to have been taken upon the faith of an inherent power to so act. It was from the organization so formed that the founders of the Cumberland Presbyterian Church, in 1810, withdrew because of a doctrinal difference, and took such action that the organization of the Cumberland Presbyterian Church followed. Many kindred unions have been formed in like manner, between similar bodies, not only in the United States, but in Canada as well, and upon no different authority. Among them may be mentioned the union of the Associate Reform Church with the Associate Church in 1858, forming the United Presbyterian Church. The Independent Presbyterian Church of the Carolinaswith thegeneral assemblyof the Presbyterian Church (South) in 1863. The Old School Presbyterian Church with the New School in 1870. The Alabama Presbyteries of the Associated Beform Church with the Presbyterian Church (South) in 1867. The general assembly of the Cumberland Presbyterian Church, when once created, had the same implied power and authority in that church that its kindred assembly had in the Presbyterian Church of the United States of America. That such general assemblies and like bodies have an implied power to unite with others of the same faith or teaching seems to be supported by the authorities and to spring from the very nature of the case. In McGinnis et al. v. Watson et al., 41 Pa. State, 9, where a majority of a congregation, and the presbytery to which it belonged, approved of a union with the Associate Beform Synod, but a minority disapproved and claimed the church building because of their adherence to the opinions and principles of the original church, it was held that as authority to legislate upon doctrine was one of the powers of the body voting by majority vote to form the union, the act of union was not irregular. In Ramsey’s Appeal, 88 Pa. State, 60, in a case where it was voted by a majority to form a union with another body holding substantially the same doctrines, it was held not to be irregular. In Central University of Kentucky v. Walters, Executrices, (Ky.) 90 S. W. Rep. 1066, where because of a local sentiment a school was endowed to be located at Bichmond, Kentucky, and afterward it was consolidated with the Center College at Danville, Kentucky, and the school at Bichmond abandoned, upon a suit brought to cancel a part of the endowment made to the Bichmond School, it was held that the consolidation did not annul the endowment. As has been already intimated the very nature of the case suggests an inherent power in the general assembly to consummate the reunion sought to be enjoined, if such act will, in the judgment of such assembly, tend to the general advancement, growth and prosperity of the. united church. There is no such thing as a popular vote in either the Cumberland Presbyterian Church or the Presbyterian Church of the United States of America. The constitution itself, quoted from, was first made an organic law and promulgated by the general assembly, and not by a vote of the church membership. The supreme power of the association is in its general assembly and its authority to act for the whole church has remained undisputed and unquestioned for many years. Appellants in their protest against reunion say that: “There is no constitutional provision for the dissolution of our church or merging it into a communion having and holding different doctrines. It is only expressly provided to receive into our communion other ecclesiastical bodies whose doctrine and system of government conform to ours,” and “That said basis of union was acted upon by the general assembly and the presbyteries under the representation that the so-called revision of the confession of faith of the Presbyterian Church of the United States of America had materially changed the system of doctrine contained in the confession of faith of said Presbyterian Church of the United States of America before such reunion, whereas, in truth and in fact, the revision of the confession of faith effected in 1903 by the Presbyterian Church of the United States of America has not impaired the integrity of the system of doctrine contained in the confession, but was designed to remove misapprehensions as to the proper interpretation thereof.” The statements quoted suggest very strongly that, in the minds of those in protest, the only obstacle in the way- of the proposed reunion was the alleged doctrinal differences. Suppose in the case at bar appellants should admit in the record that the confessions of faith in the two church bodies were identically the same, would there still be opposition to the reunion upon constitutional or any other grounds? Would not such an admission take from the argument of appellants all its force and vitality? This doctrinal question or matter of creeds has been adjudicated by the highest ecclesiastical court having jurisdiction, and a determination thereof made to the effect that the creeds are in harmony, and by such adjudication this court is bound as fully as though all doctrinal differences were admitted by answer no longer to exist. The cause of the separation from the parent body by the Cumberland Presbyterian Church having been declared by the highest judicatory in the latter, to have passed away and the difference in creeds no longer to exist, there remains in our judgment no legal barrier to the reunion. There may now be one church with common judicatories, instead of two preaching the same faith and having organizations differing in name alone. We see no ground for the contention made by appellants to the effect that a special trust concerning church or school property, the result of gifts, conveyances, or devises, etc., will be violated by the consummation of the proposed union of the two associations. Clause six of the concurrent declarations which the two general assemblies agree to adopt upon such consummation and upon which the general assembly of the Cumberland Presbyterian Church contemplates the reunion expressly provides that: “The institutions of learning, together with the endowments and other property, real and personal, owned by them, which are now under the control of the Cumberland Presbyterian Church, shall remain in charge of and be controlled by the Board of Trustees, or other managers, respectively now in charge of such institutions, endowments and property, or by their successors similarly appointed or elected,” etc. This clause seems fully to safeguard the rights of the churches, schools and associations in the use of their separate properties and to enable them to continue in control thereof through appointments or elections conducted as heretofore. As we read the bill there is no allegation therein setting up any condition expressed in any deed, gift, or devise that would be violated by the consummation of the reunion. In order that the purpose of a donor or grantor may operate to prevent the consummation of the proposed reunion it would have to amount to an expressed condition imposing a restriction or limitation upon the grant. This is, in effect, the holding in Downen v. Rayburn, 214 Ill. 342. Central University of Kentucky v. Walters, Executrices, (Ky.) 90 S. W. Rep. 1066-1070. The demurrer to the bill was properly sustained, and the decree of the court dismissing such bill is affirmed. Affirmed.